DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-2, 5-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the prior art of record does not teach “the control circuit further comprises a comparator coupled to receive the input signal and is coupled to generate a compare signal in response to the input signal and a threshold, wherein the control circuit is coupled to generate the second signal in response to the first signal and the compare signal, Attorney Docket No.: POWI-1-59522-2- Examiner: L.D. Bruner Application No.: 15/158,965Art Unit: 2839wherein the control circuit includes a latch coupled to be set in response to the first signal and coupled to be reset in response to the second signal, and wherein the control circuit is coupled to generate the second signal in response to an output of the latch.”
Regarding claim 13: the prior art of record does not teach “generating the second signal to enable the second switch comprises setting a latch in response to the first signal, and wherein generating the second signal to disable the second switch comprises resetting the latch.”
Regarding claims 2, 5-12, and 15-19: claims 2, 5-12, and 15-19 are allowable due to their dependence on allowed claims 1 and 13.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839